Citation Nr: 1820479	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-27 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUE

Eligibility for VA Post-9/11 GI Bill (Chapter 33) educational assistance benefits. 


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 30, 2007 to June 13, 2007 for initial entry training.  He was also a member of the Georgia Army National Guard from June 2007 to January 2013.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision of the Atlanta, Georgia, Regional Office's Education Center (RO) which denied the Veteran's eligibility for VA Post-9/11 GI Bill (Chapter 33) educational assistance benefits.
In his July 2014 substantive appeal, the Veteran requested a hearing before the Board, to be held at its Central Office in Washington, D.C.  Such a hearing was scheduled for July 2015; however, the Veteran failed to report.  He did not explain his absence or request to reschedule the hearing; therefore, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704 (d) (2017).

This matter was previously before the Board in June 2016, at which time it was remanded for further development.  The Board finds that its remand directives were accomplished and, as such, no further remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran did not have qualifying active duty service after September 10, 2001 for basic eligibility for educational assistance under the Post-9/11 GI Bill.


CONCLUSION OF LAW

The criteria for basic eligibility for VA Post-9/11 GI Bill (Chapter 33) educational assistance benefits have not been met.  38 U.S.C. §§ 101 (2), (22)(A), (24)(B), 3002, 3301, 3311, 12103 (2012); 38 C.F.R. §§ 21.9500, 21.9505, 21.9520 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.10, 3.156(a), 3.159, 3.326(a).

In certain cases, the VCAA need not be considered because, as here, the issue presented is solely one of statutory interpretation.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); see also 38 C.F.R. 
§ 3.159 (b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159 (d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

In this case, the facts are not in dispute and the resolution of the claim is wholly dependent on interpretation of the applicable law and regulations.  Therefore, the Board finds that the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); VAOPGCPREC 5-2004 (June 23, 2004).

Analysis

Eligibility for educational assistance under Chapter 33 based on active duty service after September 10, 2001 requires certain minimum service requirements.  Specifically, the individual seeking educational assistance must have served a minimum of 90 aggregate days of active duty excluding active duty for entry level and skill training and, after completion of such service, (1) continued on active duty; (2) was discharged from service with an honorable discharge; (3) was released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) was released from service characterized as honorable for further service in a reserve component; or (5) was discharged or released from service for a medical condition that preexisted such service and is not determined to be service connected; hardship, as determined by the Secretary of the military department concerned; or a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  38 U.S.C. § 3311; 38 C.F.R. § 21.9520 (a).

Alternatively, the individual must have served a minimum of 30 continuous days on active duty and, after completion of such service, was discharged or released from active duty under other than dishonorable conditions due to a service-connected disability.  38 U.S.C. § 3311; 38 C.F.R. § 21.9520 (b).

Pursuant to 38 U.S.C. § 3301 (1)(A), qualifying active duty service for members of the regular components of the Armed Forces is full time duty other than active duty for training.  For members of the reserve components of the Armed Forces, qualifying active duty includes service on active duty under a call or order to active duty under section 688, 12301(a), 12301(d), 12301(g), 12302, or 12304 of title 10.  See 38 U.S.C. § 3301 (1)(B).  For members of the Army National Guard of the United States, in addition to service described above for members of the regular and reserve components of the Armed Forces, qualifying active duty includes full-time service (i) in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard; or (ii) in the National Guard under section 502(f) of title 32 when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  See 38 U.S.C. § 3301 (1)(C).

The Veteran's official service personnel records obtained from the Department of Defense (DOD) reflect active duty service while in the Army National Guard from January 30, 2007 to June 13, 2007.  DOD has also verified additional subsequent periods of service in the Army National Guard until the Veteran's discharge in January 2013.  Specifically, for the period beginning September 11, 2001, information provided by DOD shows that there is no active duty service.  See 38 U.S.C. § 3311 (b); 38 C.F.R. § 21.9520 (a).  The Veteran's service personnel records show no mobilization or call-up periods of service that would qualify for active duty under the applicable laws and regulations.  Although the service from January to June 2007 is characterized as "active duty," the Board notes that the service was undertaken for initial entry training and, thus, is not considered active duty for the purposes of eligibility for Chapter 33 benefits.  38 U.S.C. § 3311; 38 C.F.R. § 21.9520 (a).

The Veteran maintains that he had qualifying active duty service for the purposes of this claim.  However, this assertion is not supported by the information set forth in his service personnel records.  DOD records do not show that the Veteran had any qualifying service after September 10, 2001.  Service department findings are binding and conclusive on VA for purposes of establishing the character of discharge or release.  VA does not have the authority to alter these findings.  See Duro v. Derwinski, 2 Vet. App. 530 (1992).

In addition, there is no indication that the Veteran's service was performed under a call or order to active duty under section 688, 12301(a), 12301(d), 12301(g), 12302, or 12305 of title 10, or for the purpose of organizing, administering, recruiting, instructing, or training the National Guard or when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  The record likewise does not reflect, nor does the Veteran contend, that he served 30 continuous days on active duty and, after completion of such service, was discharged or released from active duty under other than dishonorable conditions due to a service-connected disability.   

Pursuant to the applicable criteria, there is simply no basis upon which the Board is able to grant the Veteran educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code, Post-9/11 GI Bill Program.  Therefore, it must find that the Veteran is not eligible for educational assistance benefits under Chapter 33 as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Board commends the Veteran for pursuing advanced education, but is bound by the applicable law and regulations and is without authority to grant benefits on an equitable basis.  38 U.S.C. §§ 503, 7104(c) (2012).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).   Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C. § 5107 (b) are not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Basic eligibility for educational assistance benefits under the VA Post-9/11 GI Bill (Chapter 33) is denied.





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


